DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant's amendment to the claims, filed on July 26th, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Election/Restrictions
Applicant's election without traverse of Species E directed to Fig. 28 (1-6, 8-11, 13 and 14) in the reply filed on July 26th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “wherein a length of the channel structure in the first direction is greater than the length of the channel region” 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (Pub. No.: US 2017/0338334 A1), hereinafter as Cheng.
Regarding claim 1, Cheng discloses a semiconductor transistor in Fig. 7 comprising: a channel structure extending up from a contact metal layer (layer 10 being metal alloy) in a first direction (upward direction/horizontal direction in Fig. 7) comprising: a channel region (channel region 35) (see [0021] and [0044]); and two source/drain regions (portion of layer 5a and source region 70) located on respective sides of the channel region, wherein the channel region and the two source/drain regions are stacked up along the first direction (see [0053] and [0035]); and a gate structure (gate conductor 60) surrounding the channel region (see [0049]). 
Regarding claim 2, Cheng discloses the transistor of claim 1, wherein a length of the gate structure in the first direction is greater than a length of the channel region (see Fig. 7).
Regarding claim 3, Cheng discloses the transistor of claim 2, wherein a length of the channel structure in the first direction is greater than the length of the channel region (see Fig. 7).
Regarding claim 5, Cheng discloses the transistor of claim 2, wherein the transistor further comprises a dielectric layer (gate dielectric 50) surrounding the channel structure between the channel structure and the gate structure (see Fig. 7 and [0049]).
Regarding claim 14, Cheng discloses the transistor of claim 2, wherein a thickness of each of the two source/drain regions in the first direction is different (see Fig. 7 and [0037], [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No.: US 2017/0338334 A1), hereinafter as Cheng as applied to claim 2 above, and further in view of Pillarisetty et al. (Pub. No.: US 2020/0220023 A1), hereinafter as Pillarisetty.
Regarding claim 4, Cheng discloses the transistor of claim 2, but fails to disclose wherein the channel region comprises Indium Gallium Zinc Oxide (IGZO).
Pillarisetty discloses a transistor comprising channel region comprising Indium Gallium Zinc Oxide (IGZO) (see Figs. 4A-4E and [0021]). 
The channel region of Cheng’s device being made from the channel region of Pillarisetty ‘s device for reciting claim 4. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material of the channel region of Pillarisetty’ s device into the Cheng’s device because the IGZO can be used as effective material for replacing Germanium to make highly mobility channel region. 
Claims 8, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No.: US 2017/0338334 A1), hereinafter as Cheng as applied to claim 2 above, and further in view of ZHU (Pub. No.: US 2021/0335789 A1), hereinafter as Zhu.
Regarding claim 8, Cheng discloses a semiconductor device comprising: a transistor in Fig. 7 comprising: a channel structure extending in a first direction (horizontal direction in Fig. 7) comprising: a channel region (channel region 35) (see [0021] and [0044]); and two source/drain regions (portion of layer 5a and source region 70) located on respective sides of the channel region, wherein the channel region and the two source/drain regions are stacked up along the first direction (see [0053] and [0035]); and a gate structure (gate conductor 60) surrounding the channel region (see [0049]); wherein a length of the gate structure in the first direction is greater than a length of the channel region (see Fig. 7); a first contact structure (layer 10 being metal alloy) disposed on a bottom surface of the channel structure and connected to one of the source/drain regions (see [0021]); and a second contact structure (top contact 75) disposed on a top surface of the channel structure and connected to one of the source/drain regions (see [0054]).
Zhu fails to disclose a memory element (capacitor formed by layers 1053, 1055 and 1057) and a transistor (vertical transistor) connected to the memory element in series, the memory element and transistor stacked up along a first direction (see Fig. 26 and [0131]). 
The memory element of Zhu being incorporated into the semiconductor device of Cheng for disclosing all limitation of claim 8. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the memory element of Zhu into the semiconductor device of Cheng because the combined structure would provide an easy and effective three-dimension integration for constituting a highly reliable DRAM. 
Regarding claim 10, the combination of Cheng and Zhu discloses the device of claim 9, wherein the transistor further comprises: a dielectric layer (gate dielectric 50) surrounding the channel structure between the channel structure and the gate structure (see Fig. 7 and [0049]); and a spacer oxide layer (dielectric layer 40) separating the first contact structure from the dielectric layer and the gate structure (see Fig. 7 and [0056]).
Regarding claim 11, the combination of Cheng and Zhu discloses the device of claim 10, wherein the gate structure is located in between a horizontal plane including a top surface of the first contact structure and a horizontal plane including a bottom surface of the second contact structure (see Fig. 7).
Regarding claim 13, the combination of Cheng and Zhu discloses the device of claim 8, wherein a diameter of the channel region along the first direction is less than a diameter of each of the two source/drain regions along the first direction (see Fig. 7).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No.: US 2017/0338334 A1), hereinafter as Cheng as applied to claim 8 above, and further in view of ZHU (Pub. No.: US 2021/0335789 A1), hereinafter as Zhu as applied to claim 8 above, and further in view of Ramaswamy et al. (Pub. No.: US 2019/0067437 A1), hereinafter as Ramaswamy.
Regarding claim 9, the combination of Cheng and Zhu discloses the transistor of claim 2, but fails to disclose wherein the channel region comprises Indium Gallium Zinc Oxide (IGZO) and each of the two source/drain regions comprise Indium Tin Oxide (ITO). 
Ramaswamy discloses a semiconductor structure in Fig. 1A comprising a first source/drain (source 102) comprising a first semiconducting oxide material (ITO) (see [0033]), a channel region (channel 142) comprising a second semiconducting oxide material (IGZO) (see [0031]), and a second source/drain region (drain 104), wherein the first semiconducting metal oxide material is selected from ITO (see [0033]), and the second semiconducting metal oxide material comprises a stoichiometric oxide selected from IGZO (see [0031]). 
By incorporating the materials of the first source/drain region, channel region and the second source/drain region of Ramaswamy into the semiconductor device’s Cheng for disclosing all limitation of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material of the first source/drain region, channel region and the second source/drain region of Ramaswamy into the semiconductor device’s Cheng because having the oxide semiconductor for making the transistor structure would provide highly mobility transistor with low cost manufacturing. 
Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (Pub. No.: US 2017/0338334 A1), hereinafter as Cheng as applied to claim 2 above, and further in view of Ramaswamy et al. (Pub. No.: US 2019/0067437 A1), hereinafter as Ramaswamy. 
Regarding claim 21, Cheng discloses a semiconductor structure in Fig. 7 comprising: a contact metal layer (layer 10 being metal alloy) located over a substrate (substrate 30) (see [0030] and [0021]); a vertical stack including, from bottom to top, a first source/drain region (portion of layer 5a), a channel region (channel region 35) and a second source/drain region (source region 70), a dielectric layer (gate dielectric 50) comprising a first portion that laterally surrounds the vertical stack (see [0035], [0044] and [0053]); a gate electrode (gate electrode 60) laterally surrounding the dielectric layer; and a contact structure (top contact 75) laterally surrounded by an interlayer dielectric (ILD) (interlevel dielectric layer 40) and contacting a top surface of the second source/drain region (see [0055] and [0056]).
Cheng fails to disclose the first source/drain comprising a first semiconducting oxide material, a channel region comprising a second semiconducting oxide material, and a second source/drain region, wherein the first semiconducting metal oxide material is selected from ITO, InZnO, or oxygen deficient IGZO, and the second semiconducting metal oxide material comprises a stoichiometric oxide selected from InGaZnO4, Ga2O3, In2O3, or ZnO.
Ramaswamy discloses a semiconductor structure in Fig. 1A comprising a first source/drain (source 102) comprising a first semiconducting oxide material (ITO) (see [0033]), a channel region (channel 142) comprising a second semiconducting oxide material (In2O3) (see [0031]), and a second source/drain region (drain 104), wherein the first semiconducting metal oxide material is selected from ITO (see [0033]), and the second semiconducting metal oxide material comprises a stoichiometric oxide selected from In2O3 (see [0031]). 
By incorporating the materials of the first source/drain region, channel region and the second source/drain region of Ramaswamy into the semiconductor device’s Cheng for disclosing all limitation of claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the material of the first source/drain region, channel region and the second source/drain region of Ramaswamy into the semiconductor device’s Cheng because having the oxide semiconductor for making the transistor structure would provide highly mobility transistor with low cost manufacturing. 
Regarding claim 22, the combination of Cheng and Ramaswamy discloses the semiconductor structure of claim 21, wherein the channel region has a first width, the first source/drain region has a second width that is greater than the first width (see Fig. 7).
Regarding claim 23, the combination of Cheng and Ramaswamy discloses the semiconductor structure of claim 22, wherein the second source/drain region has the second width (portion of layer 5a can have a width the same as the width of source region 70) (see Fig. 7).

Regarding claim 24, the combination of Cheng and Ramaswamy discloses the semiconductor structure of claim 21, wherein the dielectric layer comprises a second portion (spacer 65) that extends horizontally within a first uniform thickness along a vertical direction (see Fig. 7 and [0052]).

      Allowable Subject Matter
Claims 6, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter: wherein the dielectric layer, the channel structure, and the gate structure terminate at a same plane extending orthogonally to the first direction as recited in claim 6; and further comprising a spacer oxide layer having a second uniform thickness along the vertical direction and disposed between, and contacting each of, the contact metal layer and the second portion of the dielectric layer as recited in claim 25; and wherein a top surface of the dielectric layer is located within a same horizontal plane as a top surface of the second source/drain region and as a top surface of the gate electrode as recited in claim 26. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818